Citation Nr: 1045922	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for acute myeloid leukemia 
(AML).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The Veteran was not exposed to ionizing radiation, solvents, or 
herbicides in service, and his AML is not otherwise related 
(either through incurrence or causation) to service.  


CONCLUSION OF LAW

The criteria for service connection for AML have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2006.  Additionally, VA has obtained service 
treatment and personnel records, assisted the appellant in 
obtaining evidence, attempted to verify the reported in-service 
radiation exposure, and afforded the appellant the opportunity to 
give testimony before a decision review officer (DRO) and the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file, and the appellant has not contended otherwise.  
Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

The evidence documents that the Veteran was diagnosed with AML in 
September 2006.  He subsequently underwent treatment for his AML 
and is currently in remission.  He contends that the AML is the 
result of service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has contended that the AML is the result of in-
service exposure to Agent Orange, specifically while he was 
stationed in Korea.  The evidence documents that the Veteran did 
serve in Korea.  There is no corroboration that he was ever 
exposed to Agent Orange during this tour of duty or any other 
tour of duty, however.  Regardless, assuming the Veteran was 
exposed to an herbicide during service for the purposes of this 
decision, service connection is still not warranted based on the 
reported exposure because AML is not one of the disabilities for 
which service connection is presumed based on herbicide exposure, 
and there is otherwise no competent evidence suggesting a link 
between the reported Agent Orange exposure and the AML.  See also 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996) (no positive association between exposure to 
herbicides and AML).  The Board acknowledges that the Veteran 
contends that such a link exists.  He has not provided any 
medical studies or statements in support of this contention, 
however, and as a layperson, he is not competent to make this 
contention.  Thus, service connection is not warranted based on 
the reported exposure to Agent Orange.  

The Veteran has alternately contended that the AML is the result 
of in-service exposure to ionizing radiation and/or to toxic 
solvents as a result of his duties as a Hercules missile crewman.  
In support of this contention, he has submitted a statement from 
a VA physician in which the physician reports that solvents and 
ionizing radiation are known risk factors for [AML]."  See 
November 2006 James statement.  See also September 2006 VA 
treatment record (indicating that diagnosis of AML made in part 
because of history of solvent exposure).  The Board will address 
each of these contentions in turn.  

AML is a disease for which service connection is presumed if a 
Veteran was exposed to ionizing radiation in service.  38 C.F.R. 
§§ 3.307, 3.309, 3.311.  Thus, the key issue is whether the 
Veteran was exposed to ionizing radiation in service.  The 
evidence documents that the Veteran's in-service duties included 
performing maintenance on Nike Hercules missile equipment, which 
was apparently a nuclear duty position.  The competent evidence 
does not suggest that the Veteran was exposed to significant 
levels of ionizing radiation as a result of this position, 
however.  The service personnel and medical records reflect no 
findings, histories, or notations of such exposure; the National 
Personnel Records Center (NPRC) had no records of exposure to 
radiation (such as a DD Form 1141, "Record of Occupational 
Exposure to Ionizing Radiation"); and the Department of the Army 
(Army) reported that research revealed no evidence suggestive of 
significant occupational exposure to ionizing radiation during 
service.  See September 2007 Army letter; March 2007 "VA Request 
for Information."  The Board acknowledges that the Veteran 
contends that he was exposed to radiation in service.  The 
Veteran is not competent to make such an assertion, however:  he 
has not indicated that he had any personal knowledge of radiation 
exposure or that he was told that he was exposed to radiation.  
See 38 C.F.R. § 3.159(a)(2).  Rather, it appears that his 
assertion is based solely on his service in a nuclear duty 
position.  Mere service in a position that carries a possibility 
of radiation exposure is not actual, competent evidence of 
radiation exposure, however.  Thus, based on the absence of 
competent evidence of radiation exposure, service connection is 
not warranted based on the reported exposure to ionizing 
radiation.  

Service connection is also not warranted based on the reported 
in-service exposure to solvents such as "toluene" because the 
competent and probative evidence does not suggest that the 
Veteran was exposed to toluene or any other solvent in service.  
The service personnel and medical records reveal no findings, 
histories, or notations suggestive of exposure to solvents as a 
result of the Veteran's maintenance duties.  The Board 
acknowledges that the Veteran has reported exposure to solvents 
during service.  However, the Veteran has not explained how he 
determined he used a solvent rather than another chemical, to 
include because he had personal knowledge of the materials he 
used or that he was told what materials he used.  See 38 C.F.R. 
§ 3.159(a)(2).  In the absence of such evidence, the Board finds 
the Veteran's history is not competent evidence of solvent 
exposure.  Thus, service connection is not warranted on this 
basis.  

The Board has considered whether service connection is otherwise 
warranted based on the Veteran's service.  The Boards finds that 
service connection is not warranted, however, because the 
evidence does not suggest that AML onset in service or is 
causally related to service.  The service treatment and 
examination records do not report any diagnoses of AML or any 
symptoms indicative of AML, and post-service records indicate 
that the earliest evidence of AML, to include symptomatic history 
later attributed to AML, occurred more than 36 years after 
separation.  See September 2006 VA treatment records.  See also 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as evidence 
against the claim.).  Additionally, the evidence of record also 
does not contain any competent evidence linking the Veteran's AML 
to service (with the exception of the evidence discussed, and 
rejected, above).  


The Board is sympathetic to the Veteran's assertions, but based 
on the lack of competent evidence of in-service herbicide, 
radiation, or solvent exposure, the lack of evidence an in-
service occurrence, the length of time between separation and the 
initial reported history and diagnosis, and the absence of a 
probative nexus opinion, service connection for AML must be 
denied. 


ORDER

Service connection for AML is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


